Citation Nr: 1132480	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968; he died in March 1999.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a September 2007 decision, the Board reopened the appellant's claim for service-connection for the cause of the Veteran's death and denied the claim on the merits.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  

In December 2008, the Veterans Court granted a Joint Motion for Partial Remand of the appellant and the Secretary of Veterans Affairs (the Parties), vacated the September 2007 decision, and remanded the matter to the Board for adjudication consistent with the contents of the Joint Motion.  

In a May 2009 decision, the Board again denied entitlement to service connection for the cause of the Veteran's death.  The appellant again appealed, and in March 2010, the Veterans Court granted a joint motion of the Parties, vacated the May 2009 decision as to the part of that decision that denied entitlement to service connection for the cause of the Veteran's death, and remanded that issue to the Board for compliance with the instructions in the joint motion.  






FINDINGS OF FACT

1.  The Veteran died in March 1999.  The certificate of death documented that the immediate cause of death was cardiorespiratory arrest due to hepatatic failure due to hepatoma and hepatitis C.  

2.  At the time of the Veteran's death, service connection was in effect for a left inguinal herniorrhaphy.  

3.  The Veteran's liver disease, including his hepatitis C, did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Dependency and Indemnity Compensation (DIC) benefits on the basis that the Veteran died as the result of hepatitis C contracted during active service.  She has speculated that the Veteran contracted hepatitis C from coming into contact with the blood of wounded soldiers during his service in Vietnam.  

DIC benefits may be awarded to a veteran's spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R.  § 3.312.  To establish service connection for the cause of the Veteran's death, it must be shown that a service connected disability caused his or her death, or substantially or materially contributed to it.  A service-connected disability is one that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service-connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service-connection had been established at the time of death or for which service connection should have been established.  

Of record is a Certificate of Death indicating that the Veteran died in March 1999 and listing the cause of death as cardiorespiratory arrest due to hepatic failure due to hepatoma and hepatitis C.  The approximate interval between onset of the hepatitis C and death is listed as "months", providing some evidence against this claim.  

During the Veteran's lifetime, service-connection was established for one disability.  A February 1969 rating decision shows that service-connection was established for a left inguinal herniorrhaphy, rated as noncompensable since February 1969.  

Certain chronic diseases, including malignant tumors and cirrhosis of the liver , may be presumed to have incurred in service, although not otherwise established as such, if manifested to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(3) (2010); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  

Risk factors for hepatitis C include intravenous drug use (IVDU), blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  

In October 2004, VA received from the appellant a document entitled "VETERANS: THE WAR AGAINST HEPATITIS C" and "ASSESSING YOUR RISKS ASSESSING THE ENEMY."  This document has a copyright date which lists The American Liver Foundation.  The document lists 12 questions under a heading "ARE YOU AT RISK FOR HEPATITIS C."  These questions refer to the following: (1) exposure to another person's blood through contact with a bleeding wound, (2) service in Vietnam, (3) blood transfusion or organ transplant before 1992, (4) injection of drugs - even once, (5) snorted or inhaled cocaine using a straw or bill - even once, (6)  unprotected sex with multiple partners or history of sexually transmitted disease, (7) tattoo or pierced body part, (8) acupuncture, (9) hemodialysis, (10) born to HIV - infected mother, (11) received blood products before 1987 for clotting problems, (12) had an abnormal liver function test.  

A note under this list states as follows: "Studies show the risk of getting hepatitis C through unprotected sex is low, if you don't have multiple sex partners or you don't have a sexually transmitted disease."  

The text of the article states that "[c]ombat or even military training often bring soldiers into contact with blood."  This clearly is a reference to the listed risk factor of service in Vietnam.  

Also submitted by the appellant is a copy of VA Training Letter 01-01 which details a review of over 200 adjudicated hepatitis C claims.  This is not probative of any issue in this case.  However, the letter does list 10 medically recognized risk factors, by letters a through j.  These are as follows:  (a) transfusion of blood or blood products before 1992, (b) organ transplant before 1992, (c) hemodialysis, (d) tattoos, (e) body piercing, (f) intravenous drug use (due to shared instruments), (g) high risk sexual activity (risk is relatively low), (h) internasal cocaine (due to shared instruments), (i) accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane, (j) other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles and sharing of toothbrushes or shaving razors.  

In April 2011, the appellant submitted evidence not yet reviewed by the Agency of Original Jurisdiction (AOJ).  She included a waiver of AOJ consideration of the evidence in the first instance.  The Board therefore addresses the evidence rather than remand the matter to the AOJ.  See 38 C.F.R. § 20.1304(c) (2010).  The evidence consists of articles entitled "Operation Praire" and "Operation Union II" from the web site Wikipedia, an article entitled "Hepatitis C in Veterans" from the website "heathersveterans" and an article entitled Hepatitis C in Vietnam Era Veterans, authored by a VA staff hematologist, from the web site "hvcadvocate".  

These  articles, overall, provide data and opinion as to battles in Vietnam during the Vietnam War and the rates of hepatitis C found in Vietnam veterans.  The Board finds that the articles are not, however, probative of whether the Veteran in this case contracted hepatitis C during his military service (as opposed to post service - including the use of intravenous drugs).  This is because the articles do not refer specifically to all of the facts surrounding the Veteran's history.  Rather, the articles document only the risk factors and relative incidence of hepatitis C in Vietnam veterans.  Indeed, the articles provide evidence tending to show that the use of intravenous drug use is of very high relative risk for contracting hepatitis C, as the article from hcvadvocate includes the following statements:  

In our series of VA patients with hepatitis C serving in Southwest Asia, 43.8% had a history of IVDA [intravenous drug abuse].  Among patients with hepatitis C who served during the Vietnam War outside Southwest Asia, 58.8% had prior IVDA.  Among veterans serving after Vietnam with hepatitis C, 42.2% had IVDA.  Intravenous drug use and hepatitis C are not simply problems of veterans of the war in Southeast Asia.  

In the October 2004 substantive appeal, the appellant argued that it is consistent with the Veteran's combat service that he came in contact with blood and open wounds of other soldiers during service and it is plausible that this is how he contracted hepatitis C.  

The statements from the hcvadvocate quoted above indicate that, for all practical purposes, the same percentage of Veteran's who have hepatitis C also had a history of intravenous drug use, regardless of whether they served in Vietnam or after Vietnam (43.8% and 42.2%).  The author also remarks in that article that intravenous drug use is the most common factor for both veterans and non-veterans.  A detailed review of this article by the undersigned indicates that the author's statistics and comments are such that the article is, at best, equivocal and certainly is not particularly favorable to her claim.  

Taking all of this into consideration, the Board affords these articles, as a whole, little probative weight regarding the critical question of how the Veteran contracted hepatitis C because the records do little more than announce risk factors for contracting hepatitis C but do not show that one risk factor, other than intravenous drug use, is more common among those who suffer from hepatitis C than other risk factors.  In this regard, no one is suggesting that it is "impossible" for the Veteran to have contracted hepatitis C during service, however, this is not the benchmark by which the Board may grant this claim.

Service treatment records are absent for any mention of liver disease.  These records are detailed.  There is no indication that the records are incomplete.  VA treatment records from a hospitalization in January and February 1999 contain the first mention of liver disease, including hepatitis C.  These records show that the Veteran was not known to have hepatitis C until two months prior to his death.  This means that the Veteran could have contracted hepatitis C not only during his service between 1964 and 1968, but also during the more than 30 years between his separation from service and his death.  

These records are evidence that the Veteran's liver disease did not manifest until many years after separation from active service.  Thus, the presumptive provisions for chronic diseases are not for application.  

In a letter received by VA in April 1999, the appellant noted that the Veteran served two tours of duty in Vietnam and then stated as follows:  

During this time, he had many days of pulling dead and wounded out of the jungle.  He had cuts and scapes [sic], and was covered in other peoples' blood many days.  As a consequence, he contracted Hepatitis C.  He had it for over 30 years, and didn't know it until this year.  

In another letter dated in April 1999, the appellant stated as follows:  

He had contracted Hep. C in Viet Nam more than 30 years ago.  He had days when he was covered in blood from pulling wounded and dead people out of the jungle.  The nurse practitioner we were seeing in Syracuse told us he had no doubt in his mind that is where my husband got the Hep. C.  He also said that this Hepatitis was growing into an epidemic amount Viet Nam vets.  

Because the Veteran was entitled to the Combat Action Ribbon, the Board assumes, for the purposes of this decision, that the Veteran engaged in combat with the enemy during his service in Vietnam.  In cases involving a veteran who engaged in combat with the enemy VA, 38 U.S.C.A. § 1154 (b) provides in pertinent part as follows:  

shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation during service, and in that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  

Section 1154(b) "does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected," but "considerably lightens[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  In Collette, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that  § 1154(b) involves a three step analysis.  Id. at 393.  

First, it must be determined whether there is satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease.  Id. Second, it must be determined whether the proffered evidence is consistent with the circumstances, conditions, and hardships of service.  Id.  If those steps are satisfied a factual presumption arises that the alleged injury or disease is service connected.  Id.  The Federal Circuit went on to explain that this presumption is rebuttable by clear and convincing evidence to the contrary.  Id.  

The record is absent for any statements by the Veteran that he came into contact with blood during service.  His DD 214 lists his military occupational specialty as that of an anti-tank assault man, not a specialty, such as medic, for which it could be stated that it was at least as likely as not that one was exposed to other person's blood during combat service.  There are no statements of the Veteran's in the record stating that he was covered in blood and pulling wounded and dead people out of the jungle, the facts alleged by the appellant.  The appellant could clearly not have observed such event first hand.  

In Layno v. Brown, 6 Vet. App. 465, 470 (1994), the Veterans Court stated: "Competent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  In Layno, the Veterans Court considered statements from three persons who reported that they knew the claimant in that case during service and that the claimant had invited them to accompany him to the clinic for treatment of his asthma.  Id at 417.  The Veterans Court excluded from evidence as incompetent their statements that the claimant had been treated for asthma during service.  Id.  Explaining that exclusion, the Veterans Court stated that "their testimony that the appellant had in fact been treated for bronchial asthma must also be excluded because it lacks personal knowledge.  Since they did not personally observe the treatment, they have no personal knowledge that the appellant was in fact treated."  Id.  

The same result applies in this case.  The appellant could not have personal knowledge of any of the events that she describes because she was not present in Vietnam.  Her contention that it is plausible that the Veteran came in contact with blood and open wounds during service is not satisfactory lay evidence that he did, in fact, come in contact with blood or open wounds during service.  The appellant's assertions are only speculations as to possibilities, but are not based on any personal knowledge  The appellant's statements that the Veteran "had days when he was covered in blood from pulling wounded and dead people out of the jungle" and "[h]e had cuts and scapes [sic], and he was covered in other peoples' blood many days" the Board finds to not be satisfactory evidence of  the alleged events.  Nor do the Wikipedia documents submitted provide satisfactory evidence that the appellant's spouse was exposed to blood during combat.  The number of dead and wounded listed is not satisfactory evidence that the Veteran, whose military occupational specialty was that of an anti-tank man, had actual physical exposure to blood during his service.  

Hence, § 1154(b) does not establish a presumption that the Veteran was exposed to blood during service and does not establish a presumption that the Veteran contracted hepatitis C during service.  

The appellant's statement that the nurse practitioner told her that there was no doubt in his mind that the Veteran contracted hepatitis C from service in Vietnam is afforded no weight because it was based on the practitioner's alleged statement that "[h]epatitis was growing into an epidemic among Vietnam vets," a rationale that does not take into account the statistics in the article that the appellant submitted from hcvadvocate noting that more than 40 percent of Vietnam veterans with hepatitis C, in the given study, were intravenous drug users and the fact, as discussed further along in this decision, that the Veteran was an intravenous drug use by his own report.  

Furthermore, the nurse practitioner has no more personal knowledge as to whether the Veteran came into contact with blood during service than does the appellant.  

During service, the Veteran was treated numerous times for sexually transmitted disease.  He was treated for uretheritis or urethral discharge in November 1965, February 1966, January 1967, April 1967, and April 1968.  The November 1965 note states that the Veteran had last exposure eleven days earlier and gram stain revealed gram negative diplocci, intra and extra cellular, morphologically resembling neisseria gonorrhea.  The February 1966 notes provide the same with last exposure earlier in February 1966.  The April 1967 notes provide similar results with exposure ten days earlier, and the April 1968 notes include a diagnosis of gonorrhea with no date of exposure.  

These service notes are evidence of unprotected sexual activity during service.  It is unclear as to whether these were due to multiple partners or not but the Board will assume, arguendo, that this is the case.  This is evidence of another risk factor for contracting hepatitis C during service.  

Service treatment records also document that the Veteran had a sebaceous cyst removed in April 1966 with minimal bleeding and the wound was closed with four sutures.  There is no indication that the Veteran had a blood transfusion.  Given that the note mentioned that there was minimal bleeding, the Board concludes that there was no blood transfusion.  This cyst removal does not represent a risk factor for hepatitis C.  

In an April 2011 letter, the appellant's representative argued that one of the risk factors for hepatitis C in this case was hernia repair surgery while on active duty.  This is not shown in the record.  Rather, his September 1968 report of medical examination for separation from active duty indicates that he had a left inguinal hernia which was reducible and that it was to be repaired at the nearest VA hospital.  VA treatment records dated in October 1968 document that the Veteran underwent a left inguinal herniorrhaphy on October 21, 1968 at a VA hospital.  This was more than one month a specimen was obtained from the left inguinal hernia sac on October 21, 1968, some 24 days after his separation from active service.  The representative has, therefore, misstated the facts.  

As his alleged facts, hernia repair surgery during active duty, are shown to be incorrect, his argument is without merit.  

Furthermore, there is no evidence indicating that he received a blood product during this procedure.  

VA treatment records from January 27, 1999 to February 2, 2002 inpatient care document that the Veteran was found to be positive for hepatitis C.  This report lists under a heading for social history "remote history of IV drug use, greater than 25 years ago, remote history of blood transfusions."  

This is evidence of two other risk factors, intravenous drug use and blood transfusions.  As there is no indication of blood transfusions during service, for which medical records appear complete, the Board finds that the reported blood transfusion did not occur during service.  Thus, the reported blood transfusion is a risk factor that the Veteran was exposed to at a time other than during his service, providing evidence against this claim.  

As to the intravenous drug use, the Veteran during his lifetime reported that this occurred more than 25 years prior to January 1999.  This would place the risk factor at some time prior to 1974.  This could have been after or during the Veteran's service.  If it was after service, and he contracted hepatitis C from the intravenous drug use, service-connection for the cause of his death from hepatitis C would not be warranted.  Importantly, however, if the intravenous drug use was during the Veteran's service and he contracted hepatitis C from the intravenous drug use, it cannot form the basis for a grant of DIC benefits in this case because statute and regulation treat such use as misconduct and expressly exclude direct service-connection for disability or death caused by such use.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010) 

In an April 2003 writing, the appellant argued that the Veteran could have been infected via pneumatic air guns.  The Board assumes that she refers to immunizations administered by pneumatic air gun injection.  There is no evidence of record that the Veteran received injections with pneumatic air guns during service.  According to the VA's Veterans Benefits Administration (VBA), while biologically possible, there have been no reports of air gun transmission of hepatitis C.  VA Fast Letter 04-13 (June 29, 2004).  Even though transmission of hepatitis C by air gun injection is biologically possible, the mere fact that he received such injections does not establish a relationship between his hepatitis C and service.  

In the Joint Motion, the Parties stated that it was unclear why, in the now vacated Board decision, "the Board discussed the Veteran's drug use as a possible factor in contracting Hepatitis C, but did not discuss any of the other risk factors Appellant might have been exposed to."  

Importantly, assuming that the Parties intended to refer to other risk factors that the Veteran might have been exposed to, the Board, in the instant decision discussed all risk factors that have been referred to by the appellant or raised by the record, therefore, the basis of the finding by the joint motion is very unclear.  The Board does not discuss any and all risk factors that the Veteran might have been exposed to because such would serve no useful purpose.  The Veteran might have been exposed to risk factors not referred to by the appellant or raised by the record which occurred both during service and after service.  Discussion of risk factors for which there is no evidence of exposure or, more importantly, even a contention of exposure in the record would be a highly hypothetical discussion, but the result would not be any different that the result of this decision - that under the facts of this case it is not possible to determine what caused the Veteran's hepatitis C without resorting to pure speculation.  

In any event, in light of the evidence reviewed, particularly the Veteran's statements to his doctors and the post-service treatment records, the Board, as the finder of fact in this case, makes the finding that if it is to make a determination (to avoid further litigation in this matter) that it is more likely than not (more than a 50% chance) that the Veteran was exposed to hepatitis C during his use of  intravenous drugs following his service.  The Veteran's own statements to doctors, overall, appear to support such a finding.   

In this regard, the exceedingly overwhelmingly speculative nature of the appellant's allegations must be noted for the record, based on alleged acts not witnessed by the appellant or even cited by the Veteran during his lifetime, leading to an alleged problem that did not become known to even the Veteran himself until decades after service, service that ended more than 40 years ago, based on claims that the Veteran himself did not claim during his lifetime.  It is important in the full understanding of this case that the facts of the case in support of the appellant's claim are found by the Board to be highly unsubstantial (the Veteran himself never made these contentions to the VA).

If the Veteran contracted hepatitis C during service, whether from exposure to venereal disease or from exposure to blood during combat, service connection for the cause of his death may be warranted.  If the Veteran contracted hepatitis C from post-service blood transfusions (which the Board has determined clearly did not occur during service) or from intravenous drug use at any time, service connection for the cause of his death would not be warranted.  The relative time frames of all of the relevant risk factors in this case are not significantly different.  All risk factors in this case occurred long before the Veteran was found to have hepatitis C.  

Here, there is competent evidence of exposure to risk factors during service and since service, most notably, high risk sexual activity during service and intravenous drug use outside of service (or during service - which, as explained above, would not give rise to a grant of benefits).  

Notwithstanding the above, in the March 2010 joint motion the Parties agreed that VA's duty to assist required VA to provide a medical opinion addressing the etiology of the Veteran's hepatitis C.  

In February 2011, the Board requested a Veterans Health Administration (VHA) expert medical opinion as to the likelihood that the Veteran contracted hepatitis C during active service or that any event disease or injury in service caused his death.  The Board provided a summary of the contentions of the appellant, including that she had contended that he contracted hepatitis C form inoculation during service, jet (air gun) injections, shared razors, toothbrushes or manicure items, or by coming into contact with human blood during combat, or that his death was due to exposure to Agent Orange.  

In March 2011, the Board received the VHA physician expert medical opinion in which the physician indicated that she had reviewed the Veteran's medical records and concluded that it is less likely than not that he contracted hepatitis C during service.  She provided the following explanation:

The patient died on March 16, 1999 of an upper gastrointestinal bleed which is likely from complication of his hepatocellular carcinoma and cirrhosis.  Based on the review of his medical records, he has a long standing history of alcoholism.  His records show evidence for liver disease, originally attributed to alcohol in 1997.  Form the records, it appears that he was tested for hepatitis C by serological methods in January 1999 when he presented with new onset ascitis.  Prior to that, he had been seen on multiple occasions for liver disease due to alcohol.  Of note, I was unable to find a confirmatory hepatitis C virological study in the records and thus, there is a small possibility that he was either exposed to hepatitis C and resolved the infection or that this is a false positive result. It is difficult to confirm without virological testing.  Because of the high prevalence of hepatitis C in patients with alcohol abuse, it is likely that he did indeed have hepatitis C and this cirrhosis was due to hepatitis C and alcohol.  Alcohol will also aggravate the liver injury from hepatitis C making him more likely to develop end stage liver disease.  

In regards to the risk factors for contracting hepatitis C, there are multiple areas in the medical records showing a remote history of intravenous drug abuse which is [sic] would be the most likely cause of his contracting hepatitis C.  The timing during which he engaged in this behavior is not entirely clear although there are records in Jan and Feb of 1999 which reports that he had a remote history intravenous drugs.  In the record dated Feb 10, 1999, it states that the patient reported a "remote IV drug abuse greater than 25 years ago".  In his record from April 1, 2000 at the Binghampton, NY CBOC, there is a report that "Since Vietnam, pt has tried most every drug including IV heroin, cocaine, speed.  He tried them once and simply did not like them.  Pt states no drug use other than marijuana in 25 yrs or so."  Based on these multiple reports in the medical records, it appears that he may have had a transient period of intravenous drug use which would be a risk factor for acquiring hepatitis C.  Based on the medical records, the timing of the use appears to be after his period of service from September 1964 to September 1968. 

In summary, based on the review of the records, it appears that the patient likely acquired his positive hepatitis C antibody from his transient intravenous drug use more than 25 years prior to 1999.  In regards to the Agent Orange exposure, there is still no conclusive evidence linking hepatocellular carcinoma and exposure at this time.  

The Board finds this opinion adequate because it is based on sufficient facts (the Veteran's medical history), the examiner, a physician, appears to have reliably applied reliable medical principles, and she provided an adequate rationale for her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Her opinion was detailed and thorough in that she discussed the testing that yielded the diagnosis of hepatitis C, pointed out the deficiencies of the testing (indicating that he may not have actually had hepatitis C) and then considered other facts (such as the high prevalence of hepatitis C in patients with alcohol abuse)  and ultimately concluded that the Veteran did have hepatitis C.  

The examiner of the record also referred to the multiple areas in the record of his history of intravenous drug abuse.  In her statement "[b]ased on these multiple reports in the medical records, it appears that he may have had a transient period of intravenous drug use which would be a risk factor for acquiring hepatitis C," the examiner uses the word "may."

Regarding the use of the word "may", cited above, in the April 2011 letter the appellant's representative argued that this renders the opinion speculative.  The Board finds this argument is totally without  merit.  Clearly the examiner took the Veteran's drug use as fact as she based her opinion on the drug use.  She did not say that his hepatitis C may be due to the drug use, she said that he likely acquired the positive hepatitis C antibody from his transient intravenous drug use.  There is nothing speculative about that statement.  Regardless, the Board finds as fact that the Veteran had intravenous drug use because he reported that fact to medical professionals during treatment, a situation where an individual is not likely to lie (under what coherent rational basis would a person lie about having used intravenous drugs to his doctor?).   

Nor does the Board find the fact that the examiner did not specifically address other risk factors to render the opinion inadequate.  The Board informed her of the risk factors, her statements regarding the testing involved in determining whether he had hepatitis C tend to show that she conducted a detailed review of the file.  Her conclusion that his intravenous drug use likely caused him to develop the hepatitis C antibody makes it unnecessary to state anything further.  

Finally, the Board notes that, although there is a presumption of service connection for certain specified diseases based on exposure to Agent Orange during service, hepatitis C is not one of those diseases.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); 74 Fed. Reg. 53202-01 (August 31, 2010).  Here, as between the appellant's speculation that exposure to Agent Orange caused his hepatitis C and the opinion of the VHA examiner, the Board affords more weight to the opinion of the examiner because the examiner, a physician, has expertise in the area of causes of diseases while the appellant does not.  

In summary, the most probative facts as to risk factors to which the Veteran was exposed are those that were reported by the Veteran as reflected in the claims file, not those possible risk factors never reported by the Veteran but only derived from mere possibilities from the appellant's statements based on little if any evidence  - i.e. exposure to blood of other soldiers during his service in Vietnam.  The only probative medical evidence of record as to how the Veteran acquired hepatitis C is that of the March 2011 examiner, which is evidence against the appellant's claim.  The preponderance of evidence is against granting service connection for the cause of the Veteran's death.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

The appellant filed her claim that gave rise to this appeal in January 2003.  In a letter sent to the appellant in February 2003, the RO informed her that the evidence to establish entitlement to the benefit that she sought must show an injury or disease that began during military service or was made worse during military service or an event in service causing such disease or injury; a current physical or mental disability; and a relationship between "your current disability and an injury, disease or event in service."  This letter does not accurately state the evidence needed to substantiate the underlying claim for service connection for the cause of the Veteran's death because the notice refers to a current disability and makes no mention of the Veteran's death.  

Consistent with the case-specific nature of determining whether a defect in VCAA notice is harmless error, the Veterans Court has stated, in a case involving an increased rating claim, that consideration should be given "the post-adjudicatory notice and opportunity to develop the case that is provided by the extensive administrative appellant proceedings leading to the final Board decision and final Agency adjudication of the claim . . . served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).  While Vazquez-Flores involved a claim for increased compensation for a disability for which service-connection had already been established, the Board finds that the logic of the Court is applicable to claims for other VA benefits.  

Of note is that another case-specific factor is the history of the claimant in seeking the same benefit from VA.  In agreeing with the Veteran's Court determination that a particular claimant had not been prejudiced by defects in VCAA notice, the Supreme Court referred to that claimant's long history of seeking the benefit.  Shinseki v Sanders, 129 S.Ct. 1696, 1699 (2009).  

In the instant case, the appellant has sought VA benefits for the cause of the Veteran's death since 1999.  Her claim was denied by the RO in January, May, and June 1999, March 2001, and in the decision on appeal, issued in April 2003.  Since the April 2003 decision, a statement of the case was issued in August 2004, the appellant appealed a now vacated September2007 May 2009 Board decisions to the Court, is represented by an attorney, and two joint motions have been granted.  

Even without consideration of the experience that this appellant gained in pursuing the benefit sought prior to her current claim, since her January 2003 claim to reopen, she has repeatedly been told why her claim has not been granted - lack of evidence that the Veteran's hepatitis C was the result of his military service.  She has provided VA with numerous documents that address how hepatitis C is contracted.   She has sent to VA a copy of the Department of the Navy's finding that the Veteran was entitled to a Combat Action Ribbon - indicative of combat and argued that exposure to blood during  his Vietnam service caused his hepatitis C.  

In short, the appellant is aware of the evidence needed to substantiate the underlying claim for service connection for the cause of the Veteran's death.  Therefore, the fairness of the adjudication has not been affected by the defect in notice as to the evidence necessary to substantiate the underlying claim.  

VA did not inform the appellant of the disability for which service connection had been established during the Veteran's lifetime.  During the Veteran's lifetime service connection had been established for one disability, a left inguinal herniorrhaphy.  There is no indication in the record that this disability had anything to do with the Veteran's death.  As noted above, the Veteran's representative was aware of the herniorrhaphy and presented argument based on the herniorrhaphy.  The failure of VA to provide VCAA notice as to the fact that service connection had been established for a left inguinal herniorrhaphy cannot have affected the essential fairness of the adjudication because there is no reasonable possibility that the Veteran's service connected left inguinal herniorrhaphy caused his death.  Therefore, failure to inform the appellant of the information specified as (1) and (2) under Hupp, did not result in prejudice to the appellant.  As already stated, she has demonstrated by her actions that she is fully aware of the evidence needed to substantiate that the Veteran's death was caused by a disability for which service connection has not been established at the time of his death.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Associated with the claims file are the Veteran's service treatment records and pages from his service personnel records.  Also associated with the claims file are VA treatment records, terminal treatment records from Lourdes Hospital, a Certificate of Death, a brochure submitted by the appellant from the American Liver Foundation, and a Training Letter 01-02 from the Acting Director of Compensation and Pension Service to the VBA Regional Offices and Centers, dated in April 2001, and numerous documents addressing the risk factors for contracting hepatitis C and the rates of infection among veterans.  The Board obtained an adequate expert opinion in March 2011.  

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


